Citation Nr: 1100815	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disability, 
to include as due to herbicide exposure. 

2.  Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease (COPD), to include 
as due to herbicide exposure. 

3.  Entitlement to service connection for a disability manifested 
by tremors, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1955 to September 1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, denied the service connection claims 
currently on appeal.  

In July 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge, and a copy of the transcript has 
been associated with the claims folder. 

In July 2010, the Board received additional evidence from the 
Veteran.  This evidence has not been reviewed by the agency of 
original jurisdiction.  However, the Veteran included a written 
waiver of this procedural right with the evidence received.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board will consider 
the newly submitted evidence in the first instance.

The issues of service connection for a lung disability and a 
disability manifested by tremors are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran requested that his appeal for service connection for a 
prostate disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service 
connection for a prostate disability have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In a July 2010 statement, the Veteran explicitly indicated that 
he was withdrawing the issue of service connection for a prostate 
disability.  This withdrawal was subsequently reiterated on the 
record at his July 2010 hearing before the undersigned Veterans 
Law Judge.  

Because the Veteran has clearly indicated his wish to withdrawal 
the appeal as to the claim for service connection for a prostate 
disability, there remain no allegations of errors of fact or law 
for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  
Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, the Board does not 
have jurisdiction to review this appeal and it is therefore 
dismissed.


ORDER

The appeal as to entitlement to service connection for a prostate 
disability, to include as due to herbicide exposure, is 
dismissed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with in-service injuries for the purposes of a VA examination).

The Veteran contends that he currently has a lung disability and 
a disability manifested by tremors due to exposure to herbicides 
in service.  He asserts that while stationed in Okinawa during 
service, he went to Vietnam on three separate occasions (Tan Son 
Nhut, Nha Trang, and Da Nang) to repair C-130s, F-4s, and 
F-105s.  Each visit lasted 10 days.  The Veteran also asserts 
that he was exposed to Agent Orange while stationed at Eglin Air 
Force Base in Florida.  Review of the Veteran's service records 
shows that he was an airframe repair technician and served in 
Okinawa from December 1964 to July 1965.  In support of his claim 
is a letter from a fellow service member who stated that he was 
deployed with the Veteran in Vietnam from March to June 1965 in 
Vietnam.  Additionally, the record shows that the Veteran served 
an Eglin Air Force Base in October 1964.  He submitted an article 
printed off the Vietnam Veterans of America website which noted 
that Agent Orange was use at Eglin Air Force Base from June 1962 
to June 1970.  

Based on the evidence, the Board finds that the Veteran is fully 
competent and credible to report to that he served in Vietnam and 
was exposed to herbicide while stationed at Eglin Air Force Base 
as such is consistent with the nature of his service as 
documented in the service records.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005) (noting that a veteran and other 
persons can attest to factual matters of which they had first-
hand knowledge, e.g., experiencing and witnessing events in 
service).  Furthermore, his statements are substantiated by the 
other evidence of record.  Therefore, he is presumed to have been 
exposed to herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.309 (e) (2010).  However, neither a lung disability 
(emphysema and COPD have been noted in post service treatment 
records) nor a disability manifested by tremors (also 
demonstrated in the record) is one of the listed disabilities for 
which presumptive service connection due to herbicide exposure 
may be established.  See 38 C.F.R. § 3.309(e) (2010); Notice, 72 
Fed. Reg. 32395-32407 (2007).  Notwithstanding these regulations, 
service connection may also be established on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, the Veteran has testified that his physicians have 
indicated that his disabilities could be related to service but 
that they would not put anything in writing.  

While the record demonstrates that the Veteran currently has a 
lung disability and a disability manifested by tremors and he was 
exposed to herbicides during service, there is no competent 
evidence as to the etiology of these current disabilities.  
Therefore, on remand, the Veteran should be provided an 
examination to determine the etiology of his current 
disabilities.

Accordingly, the case is REMANDED for the following actions:

1.	 Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
his current lung disability(ies).  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current lung 
disability(ies) is (are) related to 
service, to include herbicide exposure 
therein.  The examiner should address any 
pertinent evidence of record.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

2.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
his disability manifested by tremors.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that a current 
disability manifested by tremors is 
related to service, to include herbicide 
exposure therein. The examiner should 
address any pertinent evidence of record.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

3.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, readjudicate the Veteran's claims.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


